DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of April 16, 2019.  The rejections are stated below.  Claims 1-20 are pending and have been examined.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a deferred authorization transaction without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 17.
Claim 1 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
(Step 1: YES).
Claim 17 is directed to a computer readable storage medium which is not one of the four statutory categories of invention.  Although this claim is not statutory, as explained in the rejection below, this claim will be analyzed as though it is directed to one of the statutory categories. 



Claim 1 recites a system, comprising:
a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise:

a fraud monitoring component that determines that transaction data satisfies a first defined criterion associated with a fraud trend and generates alert flow decision data based on the fraud trend;

feature selection component that determines a subset of features from the alert flow decision data; and

an optimization component that performs an algorithmic strategy technique based on the subset of features from the alert flow decision data to determine a fraud mitigation solution for the transaction data that satisfies a second defined criterion associated with a performance metric for the algorithmic strategy technique. These limitations (with the exception of italicized limitations) describe an abstract idea of fraud detection and corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites memory, processor, computer executable components, fraud monitoring component, feature selection component, optimization component which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., memory, processor, computer executable components, fraud monitoring component, feature selection component, optimization component are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 17 hence claims 10 and 17 are rejected on similar grounds as claim 1.
Claims 2-6 further defines the abstract idea.
The limitations of claims 7-9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Therefore, the claims 1-20 are directed to an abstract idea. Thus, the claims 1-20 are not patent-eligible.
Claims 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 17-20, the Applicant recites a computer readable storage device.  However, the Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the  In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, the Examiner further asserts that said claims encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim.


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “component” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “component” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “component” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “component” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “component” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” component”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “component”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “component,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fraud monitoring component that determines,” “feature selection component that determines” “optimizing component that performs,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0022 of Applicant’s specification discloses: The system 100 includes a loss mitigation component 102.  In FIG. 1, the loss mitigation component 102 can include 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim limitation “means for publishing,” “means for receiving,” “means for automatically adding,” “means for matching” and “means for executing” in claim 31 “communication component”, “an order stack module” and “a spread engine” in claim 32 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification para. 0058 & 0115 indicates software per se. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 7-10, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1].


10.	Regarding claim 1, Binns discloses a system, comprising:
a memory that stores computer executable components (memory 0015); 
a processor that executes computer executable components stored in the memory (processor), wherein the computer executable components comprise:
a fraud monitoring component that determines that transaction data satisfies a first defined criterion (fraud detection rules 0016) associated with a fraud trend and generates alert flow decision data based on the fraud trend (fraud detection 0016);

an optimization component that performs an algorithmic strategy technique based on the subset of features from the alert flow decision data to determine a fraud mitigation solution for the transaction data that satisfies a second defined criterion associated with a performance metric for the algorithmic strategy technique (An example algorithm for clearance engine 210 is as follows: wait for response 165; receive response 165; determine, based on response 165, whether subsequent use of the card to conduct transaction 145A should be permitted; permit use of the card to conduct transaction 145A based on response 165; determine, based on response 165, whether subsequent use of the card to conduct transaction 145B should be permitted; permit use of the card to conduct transaction 145B based on response, 0034).


11.	Claims 10 and 17 recite similar language as to claim 1 and stand rejected on the same grounds.

12.	Regarding claim 7, Binns in view of Unser disclose the system of claim 1, wherein the computer executable components comprise:

a decision engine component that transmits the fraud mitigation solution to a server associated with a decision engine via a data channel associated with a tunneling protocol (Binns 0020).

13.	Regarding claims 8 and 16, Binns in view of Unser disclose the system of claim 7, wherein the decision engine component transmits the fraud mitigation solution to the server associated with the decision engine via a remotely addressable communication channel (Binns 0020).

14.	Regarding claim 9, Binns in view of Unser disclose the system of claim 7, wherein the decision engine component further transmits the alert flow decision data to .

15.	Claims 2-3, 11-12,  and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1] and further in view of Ahmed [US Pub No. 2019/0036678 A1].

16.	Regarding claims 2, 11, and 18 Binns does not disclose however Ahmed teaches wherein the fraud monitoring component generates loss forecast data associated with the fraud trend based on historical data and point-in-time data associated with the transaction data (Ahmed 0413). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Ahmed.  The rationale to combine the teachings would be improved fraud detection in a network.

17.	Regarding claims 3, 12, and 19 Binns does not disclose however Ahmed teaches wherein the feature selection component determines the subset of features from the alert flow decision data based on the loss forecast data (Ahmed 0413). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Ahmed.  The rationale to combine the teachings would be improved fraud detection in a network.

	Claims 4-5, 13-14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1] and further in view of Luk et al. [US Pub No. 2012/0317013 A1].

19.	Regarding claims 4, 13, and 20 Binns does not disclose however Luk teaches wherein the feature selection component determines a set of model scores and a set of attribute variables from a set of data pools associated with the alert flow decision data (Luk 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Luk.  The rationale to combine would be in improved computer predictive model.

20.	Regarding claims 5 and 14 Binns does not disclose however Luk teaches wherein the optimization component performs the algorithmic strategy technique based on the set of model scores and the set of attribute variables to determine the fraud mitigation solution for the transaction data (Luk 0070).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Luk.  The rationale to combine would be in improved computer predictive model.

21.	Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Binns et al. [US Pub No. 2018/0293582 A1] in view of Unser et al. [US Pub No. 2015/0348037 A1] and further in view of Hu et al. [US Pub No. 2020/0175388 A1].

22.	Regarding claims 6 and 15, Binns does not disclose however Hu teaches wherein the optimization component performs a greedy search algorithmic technique based on the subset of features from the alert flow decision data to determine the fraud mitigation solution for the transaction data (Hu 0020).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Binns to include the teachings of Hu.  The rationale to combine would be in optimizing a predictive fraud detection model and automatically enacting reactive measures based thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692